Citation Nr: 0214059	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, for the period between April 1, 1995, and October 
1, 1998.  


REPRESENTATION

Appellant represented by:	David P. Simmons, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, J. G., and M. W.



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 until his 
death in June 1972.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran died while on active duty service in June 
1972.

3.  The appellant (the veteran's surviving spouse) did not 
remarry following the veteran's death, and did not publicly 
hold herself out to be the spouse of another man.  




CONCLUSION OF LAW

The requirements for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits for the period between April 1, 
1995, and October 1, 1998, have been met.  38 U.S.C.A. §§ 
101(3), 1310, 5100, 5103, 5013A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.5, 3.50 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's disagreement with 
the RO's decision to terminate her DIC (dependency and 
indemnity compensation) benefits for the period from April 1, 
1995, and October 1, 1998, during which time the RO 
determined that she was holding herself out as the spouse of 
MT.  The facts of this case, in summary, are as follows.  The 
appellant and the veteran were married at the time of the 
veteran's entry into active service in January 1971.  The 
veteran died during active service in June 1972, and the 
appellant was shortly thereafter awarded DIC benefits.  
Sometime in the Fall of 1997, the RO learned that the 
appellant had been living with MT for a number of years, and 
it was questionable whether she had remarried, or whether she 
was holding herself out as MT's spouse.  MT had died on 
September [redacted], 1995.  

The appellant denied that she had remarried since the 
veteran's death, and also indicated that she never considered 
herself as MT's spouse.  Nevertheless, in a June 1998 RO 
Administrative Decision, the RO determined (based on some 
evidence in the record discussed in more detail in this 
decision) that although the appellant did not legally marry 
MT, she held herself out publicly as his spouse.  As such, 
the RO terminated her DIC benefits beginning on April 1, 
1995, which was the first of the month after the appellant 
indicated that she was not married.  The benefits were 
subsequently restored on October 1, 1998, based on a new law 
that allowed reinstatement of DIC benefits to surviving 
spouses who remarry, when the subsequent marriage ended by 
death or divorce.  See Pub. L. No. 105-178, 112 Stat. 495 
(1998) (codified as amended at 38 U.S.C.A. § 1311(e)), 
repealed by Pub. L. No. 106-117, 113 Stat. 1574 (1999).  The 
RO's decision to terminate the appellant's DIC benefits for 
the period between April 1, 1995, and October 1, 1998, 
resulted in an overpayment of VA benefits.  The appellant 
disagreed with the RO's decision, and initiated this appeal. 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in this case, and will be collectively referred to as "the 
VCAA."  The VCAA characterizes a "claimant" as any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary.  
38 U.S.C.A § 5100.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) addressed the impact 
of the VCAA in a case involving a surviving spouse's 
entitlement to VA death pension benefits.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The issue in Dela Cruz 
involved application of 38 U.S.C.A. § 101(3) to determine 
whether the appellant in that case was entitled to 
recognition as the surviving spouse of a veteran, for 
purposes of reinstatement VA death pension benefits.  The 
Court recognized that enactment of the VCAA does not affect 
questions of statutory interpretation.  Id. at 149.  The 
Court also noted that the appellant in that case had not 
argued a duty-to-assist issue or notification issue with 
regard to the VCAA.  Nevertheless, the Court held that the 
duties to notify and assist the appellant were satisfied, and 
that there was no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  Id.  In light of the foregoing, the Board finds that 
the VCAA is applicable in this case.  

Although the VCAA was enacted during the pendency of this 
appeal, and was not expressly considered by the RO, the Board 
finds no prejudice to the appellant in proceeding with this 
appeal, as VA's duties have been fulfilled to the extent 
possible.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the appellant).

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether she or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the appellant was notified of the evidence needed to 
substantiate her claim in various letters and decisions in 
the record.  In a December 1997 RO letter, the appellant was 
notified that they had information that she was married to 
MT, and that if this was not correct, she should inform the 
RO.  
In a March 1998 letter, the RO informed the appellant that VA 
regulations required that in order to receive death benefits 
as the surviving spouse of a veteran, the claimant must be 
unmarried.  The RO also notified the appellant that VA 
regulations impose the additional requirement that the 
claimant not be living with another person of the opposite 
sex and publicly holding out as the spouse of that person.  
That letter was returned as undeliverable in June 1998, and 
it is unclear from the record whether the letter was re-sent.  
Nevertheless, in June 1998, the RO issued an Administrative 
Decision clearly outlining the requirements for receiving VA 
death benefits.  

In addition to the foregoing, in a September 1999 statement 
of the case (SOC) and an April 2000 supplemental statement of 
the case (SSOC), the RO provided the appellant with a copy of 
the laws and regulations pertinent to her claim.  
Essentially, the appellant was notified that the RO was aware 
of information (a death certificate and obituary) indicating 
that she was MT's spouse, and that if this was not correct, 
she had to submit evidence and information to establish that 
fact.  In light of the foregoing, the Board is satisfied that 
VA has no outstanding duty to further inform the appellant of 
the evidence needed to substantiate her claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, as noted earlier, the RO informed the appellant of the 
evidence they had which supported the conclusion that she was 
MT's spouse, and requested information from her if she 
disagreed with that finding.  

The appellant submitted affidavits from family members in 
support of her claim, as well as statements from the funeral 
home director who handled MT's funeral.  She appeared at a 
hearing at the RO in September 1999, and at a hearing before 
the undersigned in October 2001.  At the October 2001 
hearing, the record was held open for 60 days to allow the 
appellant the opportunity to submit any additional evidence 
in support of her claim, such as school records from her 
children, or other evidence.  In short, the Board finds that 
the requirements of the VCAA have been met to the extent 
possible, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

As another preliminary matter, the Board notes that in 
January and February 2002, the appellant submitted additional 
evidence in support of her claim.  The evidence was not 
accompanied by a waiver of RO consideration.  Prior to 
February 22, 2002, 38 C.F.R. § 20.1304(c) (2001) required 
that any additional evidence submitted by the appellant and 
accepted by the Board be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right was waived in writing or at a hearing.  
That regulation was subsequently amended, and the waiver 
provision eliminated, effective February 22, 2002.  See 67 
Fed. Reg. 3,099 (Jan. 23, 2002).  As the evidence submitted 
in January and February 2002 was received prior to the change 
in the regulation, the appellant should have submitted a 
waiver of RO consideration, so that the Board could properly 
consider that evidence.  Nevertheless, the Board finds that 
the evidence supports a favorable outcome in this appeal, and 
as such, there is no prejudice to the appellant in proceeding 
with this appeal in the absence of a waiver.

According to the law, VA shall pay DIC to the surviving 
spouse, children, and parents of a veteran who died on active 
duty.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  A "surviving 
spouse" generally is a person who has not remarried since 
the veteran's death.  38 U.S.C.A. § 101(3).  Specifically, 
the law reads as follows:  

The term "surviving spouse" means ... a 
person of the opposite sex who was the 
spouse of a veteran at the time of the 
veteran's death, and who lived with the 
veteran continuously from the date of 
marriage to the date of the veteran's 
death ... and who has not remarried or (in 
cases not involving remarriage) has not 
since the death of the veteran, and after 
September 19, 1962, lived with another 
person and held himself or herself out 
openly to the public to be the spouse of 
such other person.

38 U.S.C.A. § 101(3); see 38 C.F.R. § 3.50.  This law was in 
effect during the time period at issue in this appeal.  

There is no dispute in this case that the appellant did not 
legally marry MT after the veteran's death.  The question is 
whether she held herself out openly to the public as the 
spouse of MT prior to his death in September 1998.  Although 
VA statues and regulations contain provisions addressing 
whether a marriage to a veteran was valid, the law is silent 
as to what criteria to apply in determining whether a 
veteran's surviving spouse was holding himself or herself out 
as the spouse of another person.  See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.  Under VA judicial authority, this a 
factual determination.  See Dela Cruz, supra (the Court found 
that the Board thoroughly discussed the factual 
determinations that led to its conclusion that the appellant 
was not entitled to recognition as the surviving spouse of a 
veteran for purposes of reinstating VA death pension 
benefits); see also Cacatian v. West, 12 Vet. App. 373, 376 
(1999) (affirming the Board's factual finding that the 
veteran's surviving spouse had held herself out as the wife 
of another man).  

The Board notes that during the pendency of this appeal, 
there have been various changes to the law governing 
reinstatement of DIC benefits for surviving spouses of 
veterans who remarry following the veteran's death.  The 
changes in that law do not affect the present case, however, 
because the issue is not reinstatement of DIC benefits 
following MT's death.  Rather, the issue, as noted above, is 
basic entitlement to DIC benefits, for the period between 
April 1, 1995, and October 1, 1998.  For reasons to be 
discussed the Board finds that in resolving all doubt in the 
appellant's favor, she is entitled to DIC benefits during 
that time period.  

Essentially, the appellant maintains that she was never 
legally married to MT and did not hold herself out publicly 
to be his spouse.  There is no evidence that the appellant 
was legally or formally married to MT during his lifetime, 
and the Board accepts that fact.  As to whether the appellant 
openly held herself out to the public as MT's spouse, 
however, the facts weighing against her claim include MT's 
death certificate and obituary, which list the appellant as 
his surviving spouse.  Moreover, in a February 2000 VA Report 
of Field Examination, the investigator concluded that the 
appellant held herself out to be MT's surviving spouse.  This 
conclusion was based on an interview with the funeral home 
representatives who handled MT's funeral, an interview with 
MT's aunt DT and other research.  

Other evidence in the record, however, weighs against a 
finding that the appellant held herself out openly to the 
public as MT's spouse during his lifetime.  In April 1998, a 
statement was received from DT, indicating that the appellant 
was not legally married to MT while he was living.  An April 
1998 statement from the funeral home director states that the 
obituary "incorrectly listed" the appellant as MT's wife.  
In September 1999, a second statement from the funeral home 
indicates that MT's death certificate listed the appellant as 
MT's surviving spouse because the chapel had incorrectly told 
the State of Iowa that MT was married to the appellant at the 
time of his death.  The funeral home director reiterated that 
the appellant was not married to MT at the time of his death.  

At a hearing at the RO in September 1999, the appellant 
testified that she never told anyone that she and MT were 
married, and they never referred to each other as husband and 
wife.  She indicated that in fact MT was legally married to 
someone else, although she had never met her.  She testified 
that she and MT were together off and on for a number of 
years, and they had two daughters together.  She indicated 
that they did not share money, did not have any bank accounts 
together, and she had never used MT's last name.  

The file includes four affidavits signed in October 2001 from 
the appellant's two sisters, her niece, and MT's aunt.  
Collectively, the authors of the affidavits indicate that the 
appellant and MT were never married, that the authors never 
considered them to be married to each other, and that they 
never heard them refer to each other as husband and wife.  
The affidavit from the appellant's younger sister notes that 
the appellant and MT were from different Native American 
tribes, and that it was frowned upon to marry members of 
other tribes.  The file also contains an October 2001 letter 
from the Social Security Administration (SSA) indicating that 
the appellant filed a claim for MT's SSA benefits on behalf 
of her and the appellant's children, but she did not file a 
claim for benefits for herself.  

In October 2001, the appellant appeared at a hearing before 
the undersigned.  The appellant was accompanied by her niece, 
who described the appellant and MT as "boyfriend and 
girlfriend."  The appellant reiterated that she never 
considered herself as married to MT.  She stated that she was 
aware that MT was legally married to another person, but she 
never met her.  She indicated that after MT's death, she had 
applied for Social Security benefits for her two daughters, 
but not for herself because she was not married to MT.  She 
indicated that she never used MT's name as her name.  

In January 2002, the appellant's representative submitted a 
private hospital record dated in September 1995, for 
treatment of MT about a week before his death.  In the family 
history portion of the record, it was noted that MT was 
"accompanied by his girlfriend today."  The representative 
also submitted a statement indicating that a search for 
information from schools, such as the children's school 
records which might include references to parental status, 
was not successful.  

Based on review of the entire record as now comprised in 
light of the appellant's contentions, the Board finds that 
the evidence is insufficient to establish that the appellant 
both lived with MT and held herself out as his spouse during 
his lifetime.  Significantly, the only documentary evidence 
referring to her as MT's spouse (the death certificate and 
obituary) was generated after MT died.  Moreover, the 
director of the funeral home who handled the funeral 
indicated that such information was erroneous.  The appellant 
has provided statements from persons related to her and MT, 
all of which support her contentions that she did not hold 
herself out as MT's spouse.  

Despite the fact that the appellant and MT had two children 
together, there is no contemporaneous evidence in the record 
indicating that the appellant and MT held themselves out 
openly as husband and wife.  In fact, the appellant testified 
that their relationship was off and on, and two years prior 
to MT's death (before he got sick) they were separated.  

The Board acknowledges the findings in the February 2000 VA 
field examination report, which concluded that the appellant 
held herself out as MT's spouse.  The report understandably 
placed great weight on the records of the funeral home and 
the obituary.  As discussed, however, the funeral home 
director subsequently indicated on two occasions that this 
information was inaccurate.  Importantly, the Board has also 
been influenced in its decision by the hospital notation in 
September 1995 that MT was accompanied by his "girlfriend."  
The Board finds this notation is highly probative because it 
was independently recorded before MT's death and near the end 
of his lengthy relationship with the appellant.  This 
evidence, which had not been obtained for consideration by 
the RO, is consistent with the affidavits and testimony from 
various observers who have denied that the appellant held 
herself out openly as MT's spouse during their relationship.  
In the Board's judgment, this evidence outweighs the evidence 
gathered after MT's death which would support an inferred 
marital relationship between the parties.  

Accordingly, the Board concludes that the appellant was 
improperly disqualified from DIC benefits for the period 
between April 1, 1995 and October 1, 1998 because the 
evidence in its totality does not support a conclusion that 
she had lived with and held herself out openly to the public 
as the spouse of MT prior to his death.  It follows that the 
overpayment created as a result of the retroactive 
termination of DIC benefits at any time during that period 
was improperly created, and the appellant's account should be 
adjusted accordingly.  


ORDER

Subject to the rules and regulations governing awards and 
payment of monetary benefits, the claim for entitlement to 
DIC benefits for the period between April 1, 1995, and 
October 1, 1998, is granted. 


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

